TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00122-CR




                                    Alfred Collins, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 0994804, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




                The district court found appellant Alfred Collins guilty of attempted violation of

a protective order and assessed punishment at incarceration in a state jail for two years, probated.

See Tex. Penal Code Ann. §§ 15.01 (West 1994), 25.07 (West Supp. 2000). Collins represents

himself on appeal after his retained trial counsel was permitted to withdraw with Collins’s consent.

                A reporter’s record was not requested and, after Collins was given notice and an

opportunity to cure, the appeal was submitted for decision without a reporter’s record. See Tex.

R. App. P. 37.3(c)(1). Collins did not file a brief. See Tex. R. App. P. 38.8(b)(4). We have

examined the record before us and find no fundamental error that should be considered in the

interest of justice.
              The judgment of conviction is affirmed.




                                           Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: November 2, 2000

Do Not Publish




                                              2